NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GORDON MCMAIN,                                  No.    18-35766

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01632-AA

 v.
                                                MEMORANDUM*
COLETTE S. PETERS, Director O.D.O.C.;
et al.,

                Defendants-Appellees,

and

J. TAYLOR, Grievance Coordinator SRCI;
SMITH, BHS Manager SRCI,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Former Oregon state prisoner Gordon McMain appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging medical

deliberate indifference and equal protection claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendant Shelton

on McMain’s medical deliberate indifference claim because McMain failed to raise

a genuine dispute of material fact as to whether defendant Shelton was deliberately

indifferent by denying McMain testosterone injections. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to an inmate’s health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court properly granted summary judgment for defendant Shelton

on McMain’s equal protection claim because McMain failed to raise a genuine

dispute of material fact as to whether the denial of testosterone injections lacked a

rational basis. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

curiam) (elements of “class of one” equal protection claim).

                                          2                                    18-35766
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  18-35766